DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49-85 and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Sr. (US 10,188,558) in view of WO 2011/037502.
With reference to claim 49, Martin, Sr. (hereinafter “Martin”) discloses a male incontinence guard as set forth in the abstract.  Martin incorporates Busam et al. (US 7,744,576) in col. 4, lines 54-60.
Busam et al. (hereinafter “Busam”) discloses a fluid-impermeable comprising a fluid-impermeable backsheet (26), a fluid-permeable topsheet (24) forming a body-facing surface of the guard (figure 2), and an absorbent body arranged (28) between said backsheet and said topsheet (figure 2), 
Martin provides the guard with a longitudinal extension along a longitudinal axis (figure 4) and a transverse extension along a transverse axis (figure 4), said transverse axis dividing said guard into an upper portion and a lower portion (figure 4), said upper portion having a greater maximum extension in a transverse direction parallel to transverse axis than the maximum extension of the lower portion in the transverse direction as shown in figure 4 below.
[AltContent: textbox (longitudinal extension)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (second fold line)][AltContent: textbox (first fold line)][AltContent: textbox (first side region)][AltContent: textbox (second side region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (central
region)][AltContent: arrow][AltContent: textbox (lower portion)][AltContent: arrow][AltContent: textbox (upper portion)][AltContent: arrow][AltContent: textbox (transverse extension)][AltContent: arrow]
    PNG
    media_image1.png
    597
    852
    media_image1.png
    Greyscale


Martin also provides a first side region, a second side region and a central region located therebetween (figure 4 above) wherein a first fold line is provided between the first side region and the central region and a second fold line is provided between the central region and the second side region as shown in annotated figure 4 above.
The first side region is configured to be folded along the first fold line over the central region (figure 6) and the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region as shown in figure 7.
[AltContent: oval][AltContent: textbox (overlap region)][AltContent: arrow]
    PNG
    media_image2.png
    488
    705
    media_image2.png
    Greyscale

Lastly, Martin discloses a first distance D1 (a,e) defined as claimed (figure 8) which D1 has a width of about 3 inches as set forth in col. 7, line 12. Likewise, Martin   also discloses a second distance D2 (c,g) defined as claimed (figure 8) which D2 also has a width of about 3 inches as set forth in col. 7, line 12. The central region (b,f) constitutes a third distance (D3) which also measures about 3 inches as set forth in col. 7, line 12.
In this case, D1 (measuring 3 inches) + D2 (measuring 3 inches) measures a total of 6 inches which is greater than the distance (D3) which measures 3 inches as set forth in col. 7, line 12.
The difference between Martin and claim 49 is the provision that the first and second regions include a fastening material on the backsheet of the guard and that the fastening material is at least partially disposed in the first overlap region.
WO 2011/037502 (hereinafter “Haakansson”) discloses an analogous male incontinence guard (100) comprising a fluid-impermeable backsheet (116), a fluid-permeable topsheet (115) forming a body-facing surface of the guard (figure 1b), and an absorbent body arranged (107) between said backsheet and said topsheet (figure 1b),
	said guard having a longitudinal extension (40) along a longitudinal axis and a transverse extension (30) along a transverse axis (figure 1a), said transverse axis dividing said guard into an upper portion and a lower portion (figure 1a), said upper portion having a greater maximum extension in a transverse direction parallel to transverse axis than the maximum extension of the lower portion in the transverse direction as shown in figure 1a.
Haakansson also provides a first side region (150), a second side region (160) and a central region (170) located therebetween (figure 1a) wherein a first fold line is provided between the first side region and the central region and a second fold line is provided between the central region and the second side region as shown in annotated figure 1a below.
The first side region is configured to be folded along the first fold line over the central region and the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region as shown in figure 6.
[AltContent: textbox (second fold line)][AltContent: textbox (first fold line)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    727
    453
    media_image3.png
    Greyscale

[AltContent: textbox (overlap region)][AltContent: arrow][AltContent: oval]
    PNG
    media_image4.png
    651
    598
    media_image4.png
    Greyscale


Lastly, Haakansson discloses that the first and second regions include a fastening material (127) on the backsheet of the guard and the fastening material is at least partially disposed in the first overlap region as shown in figure 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Martin with the fastening material on the backsheet of the guard as taught by Haakansson in order to provide the article with a breakable joint that allows the article to transform from a first configuration to a second configuration to allow a user to readily adapt the guard as desired as taught by Haakansson on page 26, lines 10-27.
With reference to claim 50, Martin discloses an incontinence guard wherein the fastening material (58b,58c) is configured to fasten the first and second side regions to each other in a first folded configuration when the first and second side regions are folded along the first and second fold lines as shown in figure 7.
With reference to claim 51, Martin in view of Haakansson teaches the invention substantially as claimed as set forth in the rejection of claim 49.
The difference between Martin and claim 51 is the provision that the first overlap region is at least 10mm in the transverse direction.
It would have been obvious to one ordinary skill in the art at the time of the invention to modify the dimensions of the overlap region as desired because Martin acknowledges that the dimensions of the wrap are exemplary and may be adjusted as needed as set forth in col. 7, lines 17-22.
As to claim 52, Martin discloses an incontinence guard wherein the fastening material in the first overlap region has an area comprising at 100% of the area of the first overlap region as shown in annotated figure 7 above.
	Regarding claim 53, Martin discloses an incontinence guard wherein, in the first folded configuration, the first and second side regions substantially completely cover an absorbing surface of the guard in the upper portion of the guard as shown in figures 7 and 13.
	With respect to claim 54, Martin discloses an incontinence guard wherein the first side region and the second side region comprise a fastening material (58B,58C) on the backsheet (20) as shown in figure 5.
	With reference to claims 55-57, Martin discloses an incontinence guard wherein the first and second fold lines are parallel to each other, extend in a longitudinal direction (y), which is parallel to the longitudinal axis (cl. 56) and symmetric to each other with respect to the longitudinal axis (cl. 57) as shown in annotated figure 4 above.
As to claims 58, 62-64 and 78, Martin discloses an incontinence guard wherein the guard comprises a third fold line (36A) extending in a transverse direction (cl. 62) and perpendicular to (cl. 63) and intersects (cl. 64) first and second fold lines to define a lower end region below the third fold line as shown in figure 4.
With reference to claim 59, Martin discloses an incontinence guard wherein the guard may be provided in a first folded configuration and also include the lower end region folded along the third fold line to form a second folded configuration in which the lower end region at least partially overlaps the first and second side regions to form a second overlap region as shown in figures 5-7.
	Regarding claim 60, Martin discloses an incontinence guard wherein, when the guard is in the second folded configuration, the first and second side regions, and the lower end region cooperate to substantially completely cover an absorbent surface of the guard as shown in figures 7 and 13.
	As to claim 61, Martin discloses an incontinence guard wherein the first overlap region and the second overlap region at least partially overlap each other when the guard is in the second folded configuration as shown in figures 7 and 13.
With reference to claim 65, Martin discloses an incontinence guard wherein at least one of the fold lines is discontinuous as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz et al. (hereinafter “Enz”) discloses discontinuous fold lines (142) as shown in figure 4.
Regarding claim 66, Martin discloses an incontinence guard wherein the guard is pre- folded along at least one of the fold lines as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses pre- folding along at least one of the fold lines as shown in figure 10.
	As to claims 67-68 and 80-81, Martin discloses an incontinence guard wherein the guard comprises an additional, absorbent (cl. 68,81) layer (62) in the central region of the guard, and wherein at least one of the fold lines is formed by an edge of the additional layer as shown in figures 12-13.
	Regarding claims 69 and 82, Martin discloses an incontinence guard wherein at least one of the fold lines is formed by an edge of the fastening material (58E) as shown in figure 9. 
	With respect to claim 70, Martin discloses an incontinence guard wherein the fastening material is a mechanical fastening material as set forth in col. 6, lines 46-47.
Regarding claims 71-72, Martin discloses an incontinence guard wherein the hook material is a hook patch as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses a hook patch (126) that is integrally formed in the backsheet (cl. 72) as shown in figure 5.
As to claim 73, Martin discloses an incontinence guard wherein the topsheet comprises a material configured to engage a hook fastening as set forth in col. 4, lines 54-60 through the incorporation of Roe et al. (US 9,216,118).
Roe et al. (hereinafter “Roe”) discloses a topsheet comprised of a spunbond, carded, nonwoven or woven material as set forth in col. 5, lines 46-62.
The instant specification discloses that these materials are suitable to engage a hook fastening as set forth on page 5, lines 34-37.
With reference to claim 74, Martin, through the incorporation of Busam, discloses a fluid-impermeable comprising a fluid-impermeable backsheet (26) forming a garment facing surface of the guard as shown in figure 2. Additionally, Martin discloses an incontinence guard wherein the central region comprises an additional fastening material (58A) on the garment facing surface as shown in figure 7. 
With respect to claim 75, Martin discloses an incontinence guard wherein the fastening material comprises an adhesive as set forth in col. 6, lines 49-51.
	As to claim 76, Martin discloses an incontinence guard wherein at least the first and second fold lines extend in a folding region that is substantially free of fastening material as shown in figure 4.
With reference to claims 77 and 83, Martin discloses a method of manufacturing a male incontinence guard (abstract) that includes providing the guard with a longitudinal extension along a longitudinal axis (figure 4) and a transverse extension along a transverse axis (figure 4), said transverse axis dividing said guard into an upper portion and a lower portion (figure 4), said upper portion having a greater maximum extension in a transverse direction parallel to transverse axis than the maximum extension of the lower portion in the transverse direction as shown in figure 4 above.
 Martin incorporates Busam et al. (US 7,744,576) in col. 4, lines 54-60.
Busam discloses a fluid-impermeable comprising a fluid-impermeable backsheet (26), a fluid-permeable topsheet (24) forming a body-facing surface of the guard (figure 2), and an absorbent body arranged (28) between said backsheet and said topsheet (figure 2).
Martin also provides a first side region, a second side region and a central region located therebetween (figure 4 above) wherein a first fold line is provided between the first side region and the central region and a second fold line is provided between the central region and the second side region as shown in annotated figure 4 above.
The first side region is configured to be folded along the first fold line over the central region (figure 6) and the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region (cl. 83) as shown in figure 7.
The first and second regions include a fastening material (58 A-E) on the backsheet of the guard and the fastening material is at least partially disposed in the first overlap region as shown in figure 7.
Lastly, Martin discloses a first distance D1 (a,e) defined as claimed (figure 8) which D1 has a width of about 3 inches as set forth in col. 7, line 12. Likewise, Martin   also discloses a second distance D2 (c,g) defined as claimed (figure 8) which D2 also has a width of about 3 inches as set forth in col. 7, line 12. The central region (b,f) constitutes a third distance (D3) which also measures about 3 inches as set forth in col. 7, line 12.
In this case, D1 (measuring 3 inches) + D2 (measuring 3 inches) measures a total of 6 inches which is greater than the distance (D3) which measures 3 inches as set forth in col. 7, line 12.
As to claim 79, Martin discloses an incontinence guard wherein at least one fold line is formed by embossing as set forth in col. 4, lines 54-60 through the incorporation of Roe et al. (US 8,979,815).
Roe et al. (hereinafter ‘815) discloses that any portion of the topsheet and/or backsheet may be embossed as set forth in col. 6, lines 6-8.
With reference to claim 84, see figures 4-7 of Martin which show folding of the lower end region of the third fold line before folding first and second side regions along their respective fold lines.
Regarding claim 85, Martin discloses an incontinence guard which includes placing folded products in a package as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses placing folded products in a package as set forth in col. 19, lines 29-37.
As to claim 91, Martin discloses a male incontinence guard as set forth in the abstract.  Martin incorporates Roe et al. (US 8,979,815) in col. 4, lines 54-60.
Roe et al. (hereinafter “Roe”) discloses an article including first and second side regions (40) in an upper portion of the article (figure 1) comprising fastening material (42) on the backsheet as set forth in col. 25, lines 55-58.
As to claim 92, Martin discloses a male incontinence guard as set forth in the abstract.  Martin incorporates Roe et al. (US 8,979,815) in col. 4, lines 54-60.
Roe discloses an article wherein the fastening material (42) on the garment facing side col. 25, lines 55-58) is provided on an upper portion of the guard as shown in figure 1.
Claims 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Sr. (US 10,188,558) in view of WO 2011/037502 and further in view of Johnson (US 2018/0104037).
	With reference to claim 86, Martin modified teaches the invention substantially as claimed as set forth in the rejection of claim 49.
	The difference between Martin modified and claim 86 is the provision that the incontinence guard is part of a kit and includes a set of instructions.
	Johnson teaches an analogous male incontinence garment that is provided as a kit (105) which further includes a set of instructions (107) as set forth in [0028].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Martin modified in a kit with a set of instructions as taught by Johnson in order to offer the convenience of a plurality of incontinence garments in a single package with instructions that may detail functional relationships in relation to the structure of the incontinence garment system such that the incontinence garment system 100 can be used, maintained, or the like, in a preferred manner as taught by Johnson in [0028]. 
Regarding claim 87, Martin discloses an incontinence guard wherein the guard is pre- folded along first and second fold lines as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses pre-folding along first and second fold lines as shown in figure 10.
Regarding claim 88, Martin discloses an incontinence guard which includes placing folded products in a package as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses placing folded products in a package as set forth in col. 19, lines 29-37.
Regarding claim 89, Martin discloses an incontinence guard wherein the guard further comprises a removable protector for at least one region of fastening material as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses that the fastening components of the article may include a release coating as set forth in col. 38, lines 39-42.
With reference to claim 90, Martin modified teaches the invention substantially as claimed as set forth in the rejection of claim 86.
	The difference between Martin modified and claim 90 is the provision that the instructions are provided on the package, the backsheet, an instruction folder or a removable protector.
	Johnson teaches an analogous male incontinence garment that is provided as a kit (105) which further includes a set of instructions (107) as set forth in [0028].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Martin modified in a kit with a set of instructions as taught by Johnson in order to offer the convenience of a plurality of incontinence garments in a single package with instructions that may detail functional relationships in relation to the structure of the incontinence garment system such that the incontinence garment system 100 can be used, maintained, or the like, in a preferred manner as taught by Johnson in [0028]. 
	Further, providing the instructions within the package as desired is considered to be within the level of ordinary skill in the art.
The location of the instructions does not result in a structural difference between the claimed invention and the prior art. As such, the claim is not patentably distinct from the teaching of Martin modified in view of Johnson.

Response to Arguments
Previous arguments with respect to claims 49-92 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 29, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781